UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7336


MICHAEL NELSON ARMSTRONG,

                  Petitioner - Appellant,

             v.

WARDEN JOHN R. OWEN,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:09-cv-01505-CMC)


Submitted:    November 17, 2009             Decided:   November 24, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Nelson Armstrong, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Nelson Armstrong seeks to appeal the district

court’s       order    accepting       the    recommendation        of    the    magistrate

judge    to    dismiss     his    28    U.S.C.      § 2241    (2006)         petition     as    a

successive       28    U.S.C.A.    § 2255       (West   Supp.       2009)       motion,    and

dismissing it on that basis.                  The order is not appealable unless

a     circuit         justice     or     judge       issues     a        certificate           of

appealability.          28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369     F.3d    363,      369    (4th        Cir.    2004).         A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).        A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional         claims    by     the    district      court      is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Armstrong

has not made the requisite showing.                       Accordingly, we deny a

certificate       of     appealability         and    dismiss       the       appeal.          We

dispense       with     oral     argument       because       the       facts    and    legal




                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3